

 EXHIBIT 10.5

FIRST AMENDMENT TO LOAN AGREEMENT
 
This First Amendment to Loan Agreement (this “Amendment”), dated as of August
31, 2009, is entered into by and among SunPower Corporation, a Delaware
corporation (“Borrower”), SunPower Corporation, Systems, a Delaware corporation
(“SCS”), and SunPower, North America, LLC, a Delaware limited liability company
(together with SCS, collectively, the "Guarantors"), and Union Bank, N.A.
(“Lender”).
 
BACKGROUND
 
A.           Borrower and Lender are parties to a certain Loan Agreement, dated
as of April 17, 2009, (as amended from time to time the “Loan Agreement”),
pursuant to which Lender has provided a term loan to Borrower.  Any capitalized
term not defined herein shall have the meanings ascribed thereto in the Loan
Agreement.
 
B.           To induce Lender to extend credit to Borrower, each Guarantor
executed and delivered to Lender a Continuing Guaranty, dated April 17, 2009,
guaranteeing the payment and performance of Borrower's obligations to Lender
(the “Guaranty”).
 
C.           Borrower has requested that Lender agree to amend certain
provisions of the Loan Agreement, and, although Lender is under no obligation to
do so, Lender is willing to amend the Loan Agreement, in accordance with the
terms, and subject to the conditions, set forth herein.
 
AGREEMENT
 
The parties to this Amendment, intending to be legally bound, hereby agree as
follows:
        
    1. Incorporation of Recitals.  Each of the above recitals is incorporated
herein as true and correct and is relied upon by Lender in agreeing to the terms
of this Amendment.
 
                2. Representations and Warranties of Borrower.  Borrower
represents, warrants, covenants and agrees for the benefit of Lender that: (a)
the representations and warranties set forth in the Loan Agreement remain true
and correct as of the date hereof, and (b) no event has occurred or failed to
occur that is, or, with notice or lapse of time or both would constitute, a
default, an Event of Default, or a breach or failure of any condition under any
Loan Document.
 
                3. Amendments to Loan Agreement.
 
                       a. Section 1.2 of the Loan Agreement is hereby amended by
amending and restating clause (viii) of the definition of “Permitted
Indebtedness” to read as follows:
 
“(viii) indebtedness of Borrower in an aggregate principal amount not to exceed
One Hundred Fifty Million Dollars ($150,000,000) under the secured letter of
credit facility provided under the Wells Fargo Credit Agreement as in effect on
the Closing Date; provided that such amount may be increased to an aggregate
principal amount not more than Two Hundred Million Dollars ($200,000,000);”
 
                        b. Section 4.7 of the Loan Agreement is hereby amended
and restated in its entirety to read as follows:
 
“4.7           [Deleted].”
 

--------------------------------------------------------------------------------


               4. Conditions Precedent.  Borrower and each Guarantor understand
that this Amendment shall not be effective and the consent provided by Lender
hereunder shall have no force or effect until each of the following conditions
precedent has been satisfied, or waived in writing by Lender (in Lender's sole
discretion):
 
a.  
Borrower and each Guarantor shall have executed and delivered to Lender this
Amendment; and

 
b.  
The representations and warranties of Borrower under the Loan Agreement and this
Amendment shall be true and correct as of the date hereof.

 
              5. Confirmation of Guaranty. Each Guarantor ratifies and reaffirms
its obligations under the Guaranty and each and every term, condition, and
provision of the Guaranty.  Each Guarantor further represents and warrants that
it has no defenses or claims against Lender that would or might affect the
enforceability of the Guaranty and that the Guaranty remains in full force and
effect.
 
              6. No Waivers.  The Loan Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed by Borrower in all respects.  Nothing contained
in this Amendment shall be construed to imply a willingness on the part of
Lender to grant any similar or other future amendments or modifications to any
of the terms and conditions of the Loan Agreement or the other Loan Documents or
shall in any way prejudice, impair or effect any rights or remedies of the
Lender under the Loan Agreement or the other Loan Documents.  The execution,
delivery, and performance of this Amendment shall not operate as a waiver of, or
as an amendment of, any right, power, or remedy of Lender under the Agreement,
as in effect prior to the date hereof.  Borrower further ratifies and reaffirms
the continuing effectiveness of the Loan Agreement and all promissory notes,
guaranties, security agreements, and all other instruments, documents and
agreements entered into in connection with the Loan Agreement.  Nothing in this
Amendment shall constitute a satisfaction of Borrower’s or any Guarantor’s
Obligations.
 
               7. Miscellaneous.  Borrower acknowledges and agrees that the
representations and warranties set forth herein are material inducements to
Lender to deliver this Amendment.  This Amendment shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, and their
respective permitted successors and assigns.  This Amendment and the Loan
Agreement shall be read together as one document.  Where any provisions of the
Loan Agreement amended by this Amendment appear in a promissory note tied to the
Loan Agreement, the same provisions in said promissory note shall be deemed
likewise amended.  No other person or entity shall be entitled to claim any
right or benefit hereunder, including, without limitation, the status of a third
party beneficiary hereunder.  This Amendment shall be governed by and construed
in accordance with the laws of the State of California without reference to
conflicts of law rules.  This Amendment may be executed in any number of
counterparts, including by electronic or facsimile transmission, each of which
when so delivered shall be deemed an original, but all such counterparts taken
together shall constitute but one and the same instrument.
 
[Remainder of page intentionally left blank]
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Guarantors and Lender have caused this Amendment
to be executed as of the date first written above.
 


SUNPOWER CORPORATION
 
 
 
By:           /s/ Dennis Arriola                                           
Name:      Dennis Arriola
Title:        SVP and CFO
UNION BANK, N.A.
 
 
 
By:           /s/ Allan B. Miner                                           
Name:      Allan B. Miner
Title:        Vice President
 
SUNPOWER CORPORATION, SYSTEMS
 
 
 
By:           /s/ Dennis Arriola                                           
Name:     Dennis Arriola
Title:       SVP and CFO
 
 
 
SUNPOWER NORTH AMERICA, LLC
By: SunPower Corporation, its sole member
 
 
By:           /s/ Dennis Arriola                                           
Name:      Dennis Arriola
Title:        SVP and CFO
 




 
 
 
 
 
 
3